UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6327


JERMAINE ANTWAN TART,

                    Plaintiff - Appellant,

             v.

MATTHEW THEODORE JOHNS; VARIOUS JOHN DOES; SERGEANT
EATON; OFFICER SMITH; OFFICER HICKMAN; OFFICER CAPPOLLA;
CORPORAL FERGUSON; DONALD J. PENDOLINO; DR. RHOADES; NURSE
SWALLIS,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:18-cv-00598-LCB-JLW)


Submitted: July 23, 2020                                          Decided: July 28, 2020


Before WILKINSON, MOTZ, and RICHARDSON, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Jermaine Antwan Tart, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jermaine Antwan Tart seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge, denying as moot Tart’s motion for a preliminary

injunction, and dismissing some, but not all, of the claims raised in his 42 U.S.C. § 1983

(2018) complaint. Under 28 U.S.C. § 1292(a)(1) (2018), this court has jurisdiction over

the part of the district court’s order denying a preliminary injunction. However, Tart has

forfeited appellate review of this decision by not challenging it in his informal brief, see

4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal

brief is an important document; under Fourth Circuit rules, our review is limited to issues

preserved in that brief.”), and we therefore affirm this part of the district court’s order.

       Turning to the rest of the appeal, this court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2018); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The part of the order dismissing only some of Tart’s claims is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss this part

of the appeal for lack of jurisdiction. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                       AFFIRMED IN PART,
                                                                       DISMISSED IN PART




                                               2